                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANDREW JACOB HELMUELLER,

        Petitioner,                                                    ORDER
 v.
                                                              Case No. 19-cv-490-bbc
 UNKNOWN,

        Respondent.


       Petitioner Andrew Jacob Helmueller has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254. Petitioner has neither paid the $5 filing fee nor requested leave to

proceed without prepayment of the filing fee.

       Federal law does not permit a court to waive a prisoner’s entire obligation to pay filing

fees, but it does allow a qualifying individual to proceed without prepaying some or all of the

filing fee. To determine whether petitioner qualifies as indigent, any motion for leave to

proceed without prepayment of the filing fee must include a certified copy of petitioner’s

inmate trust fund account statement (or institutional equivalent) for the six-month period

beginning approximately December 13, 2018, through the date of the petition, June 13, 2019.




       Petitioner has also filed a motion for appointment of counsel. There is no right to

counsel in federal habeas proceedings under § 2254. See, e.g., Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). Rather, a district court may appoint counsel for a habeas corpus petitioner

only where the petitioner is (1) “financially eligible” for such an appointment under the

Criminal Justice Act (CJA), and (2) such an appointment would serve “the interests of justice.”




                                                1
18 U.S.C. § 3006A(a)(2). Petitioner did not submit any financial information and, therefore,

fails to meet the criteria. Accordingly, the court will deny petitioner’s motion at this time.




                                              ORDER

        IT IS ORDERED that:

        1.        Petitioner Andrew Jacob Helmueller may have until July 8, 2019, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.

        2.        If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 8, 2019, I will assume that petitioner wishes to

withdraw this action voluntarily and will dismiss the action this petition.

        3.        Petitioner Andrew Jacob Helmueller’s motion for appointment of counsel is

DENIED without prejudice.




                  Entered this 14th day of June, 2019.

                                       BY THE COURT:

                                       /s/

                                       PETER OPPENEER
                                       Magistrate Judge




                                                 2
